CALLISTER, Justice.
Plaintiff, Earl Hill Chidester, petitions this court for a writ of mandamus directing the Third Judicial District Court to hear and decide whether William James Trimble shall be judically deprived of his right to consent to the adoption of his two minor children, Ronald James Trimble and Garyl Karl Trimble, on the ground of desertion.
At the hearing on the adoption the District Court declined jurisdiction, stating that the juvenile court has exclusive jurisdiction over the matter of a parent’s consent to the adoption because of desertion; at least, the laws are so vague when compared with the powers granted the juvenile courts, and the consequences of error so grave, that the district court would not take jurisdiction over the matter.
Plaintiff argues that provisions of 78-30-4 and 5, U.C.A.1953, grant jurisdiction to the district courts.
An adoption proceeding is commenced by filing a petition with the clerk of the district court.1 The person adopting and the children that are to be adopted, and other persons whose consent is necessary, must appear before the district court and give the necessary consent to the adoption.2 A legitimate child cannot be adopted without the consent of its parents, if living, except that consent is not necessary in certain defined cases.3
In the Walton Adoption case4 this court held that the district court erred in *190holding that the natural father of the adopted children had deserted his children and thus his consent was not necessary to the adoption. This court stated that the “facts fall far short of that type and degree of proof required by the authorities to establish the necessary intent to desert a child, sufficient effectively to dispense with a parent’s consent under our adoption statute.” The court, in effect, ruled that the district court may deprive a parent of consent to an adoption when desertion is found but that such desertion was not shown.
Jurisdiction of the district court in adoption proceedings arises when a petition is filed with the clerk of the district court.5 Once that jurisdiction is obtained the district court is to decide all issues necessary to the adoption. The issue of necessity of consent because of desertion, when such issue arises, is a necessary issue to be decided by the district court. The juvenile court is a creature of statute and a court of limited jurisdiction, and certain steps must be taken before the juvenile court acquires jurisdiction over a matter of person.6 To follow the necessary procedural steps in obtaining juvenile court jurisdiction every time the issue of necessity of consent arose would be to introduce confusion and chaos into the adoption proceedings.
The Third Judicial District Court is directed to hear and decide whether William James Trimble has deserted his children, thus dispensing with the necessity of obtaining his consent to the adoption.
McDonough, crockett, and WADE, JJ., concur.

. 78-30-7, U.C.A.1953.


. 78-30-8, U.C.A.1953.


. 78-30-4 (Supplement) and 78-30-5, U.C.A.1953.


. In re Adoption of Walton. Worthen et ux. v. Walton, 123 Utah 380, 382, 259 P.2d 881, 883 (1953).


. 78-30-7, U.C.A.1953.


. In re State in the interest of Graham, et al., 110 Utah 159, 170 P.2d 172 (1946). See also 55-10-13, 14, 15, U.C.A.1953, for the general procedure pertaining to a delinquent, dependent or neglected minor.